            Case 1:19-cv-04977-ALC Document 46 Filed 08/22/19 Page 1 of 1



August 22, 2019
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
        The parties in the above-referenced case respectfully submit this joint status report
pursuant to the Court’s order of August 1, 2019, requiring the parties to submit a joint report
detailing settlement discussions and, if necessary, providing proposed briefing schedules for the
anticipated motion to stay and motion to dismiss (ECF No. 44).
        After the initial pretrial conference, the parties discussed settlement by phone, but were
unable to reach any agreement. Plaintiffs state that they made a settlement offer, but Defendants
did not make a counter-offer. Defendants state that they did not make a counter-offer because
Plaintiffs’ offer was not consistent with representations made at the August 1, 2019 conference.
Plaintiffs submit that this characterization is simply not true, and states that there was only one
substantive discussion of settlement and Defendants did not and have not since made a
counteroffer, which Plaintiffs’ counsel said would be entertained, and stated instead that they
were confident in their defenses.
        Because the parties are at an impasse, the parties respectfully request that the Court enter
the following briefing schedule for Defendants’ motion to dismiss:
         Defendants’ motion due September 12, 2019;
         Plaintiffs’ opposition due October 15, 2019; and
         Defendants’ reply due October 29, 2019.
         During the course of those conversations, Plaintiffs stated that, at this time, they are not
filing a petition for a writ of mandamus to the D.C. Circuit seeking to reverse the transfer of this
case to this Court. Accordingly, Plaintiffs no longer intend to move for a stay of these
proceedings.
Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara
Counsel to Defendants

Klayman Law Group
/s/ Larry Klayman
Counsel to Plaintiffs

4840-0227-7537v.4 3940173-000105
